DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               BETHESDA MEMORIAL HOSPITAL, INC.,
                          Appellant,

                                    v.

 CHERYL VOLENEC, RANDOLPH VOLENEC, her husband, and MARK
                   D. SCHREIBER, M.D.,
                        Appellees.

                              No. 4D16-2034

                          [November 2, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Cheryl    Caracuzzo,      Judge;   L.T.    Case    No.
502008CA024906XXXXMB.

  William T. Viergever and Timothy D. Kenison of Sonneborn Rutter
Cooney Viergever Burt & Lury, P.A., West Palm Beach, for appellant.

   Raul E. Garcia, Jr. of Rubenstein Law, Miami, and Philip M. Burlington
of Burlington & Rockenbach, P.A., West Palm Beach, for appellees Cheryl
Volenec and Randolph Volenec.

PER CURIAM.

   Affirmed.

LEVINE, FORST and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.